268 S.W.3d 929 (2008)
KENTUCKY BAR ASSOCIATION, CLE Commission, Movant,
v.
Jared SQUIRES, Respondent.
No. 2008-SC-000035-KB.
Supreme Court of Kentucky.
November 26, 2008.

OPINION AND ORDER
The Kentucky Bar Association, CLE Commission, moves this Court to enter an order of suspension against the Respondent, Jared Squires, KBA Membership No. 89972, whose current bar roster address is 27240 Pierce Ranch Road, Davis, California 95615, for failure to comply with an order of this Court. This Court's previous order gave the Respondent ninety (90) days to complete his continuing legal education (CLE) requirements for the 2006-2007 educational year. Due to his failure to comply with the Court's order, the CLE Commission requests that the Respondent be suspended pursuant to SCR 3.669(4). Finding that Respondent has not shown cause why he should not be suspended, we now enter an order of suspension.
Respondent has not reported any CLE credits since this Court's March 20, 2008, Order, finding that he had shown cause why he should not be suspended from the practice of law and giving him ninety (90) days to complete his CLE requirements. We gave the Respondent this time period to complete his requirements because of personal and business problems, which included his wife's medical problems and his attempt to accommodate her needs. However, while this Court recognized the need for some relief, we also urged him to understand the need to complete the requirements and get this matter behind him, and also start looking to the 2007-2008 educational year.
After the deadline to complete the CLE requirements passed, the CLE Commission filed a status report detailing the Respondent's failure to comply with the prior order of this Court. The CLE Commission states that the Respondent is still deficient 4.5 credit hours, including 1.0 ethics credit for the 2006-2007 educational year, and is also in noncompliance for the 2007-2008 educational year. Accordingly, the CLE Commission renewed its motion *930 to suspend the Respondent from the practice of law. Because the Respondent has failed to comply with this Court's previous order, we find good cause to suspend him pursuant to SCR 3.669(4).
ACCORDINGLY IT IS ORDERED THAT:
(1) Jared Squires, KBA Member No. 89972, shall therefore be suspended from the practice of law until such time as this Court enters an order restoring or reinstating his membership in the Kentucky Bar Association.
(2) Respondent shall not file an application for restoration or reinstatement until such time as any CLE deficiency of record and existing requirements are met as set forth in SCR 3.675.
(3) Pursuant to SCR 3.390, the Respondent is ordered to, within ten (10) working days from the entry of this Order, notify all courts in writing in which he has matters pending, and provide written notice to any clients he is currently representing of his inability to provide further legal services, and of the necessity and urgency of promptly retaining new counsel; and upon issuance of this opinion, Respondent shall, to the extent possible, cancel and cease any advertising activities.
All sitting. All concur.
ENTERED: November 26, 2008.
/s/ John D. Minton
Chief Justice